In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 15-1328
NEAL D. SECREASE, JR.,
                                                 Plaintiff-Appellant,

                                  v.

THE WESTERN & SOUTHERN LIFE
INSURANCE COMPANY, et al.,
                                              Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
           Southern District of Indiana, Indianapolis Division.
     No. 1:14-cv-00955-JMS-TAB — Jane E. Magnus-Stinson, Judge.
                      ____________________

 SUBMITTED AUGUST 25, 2015 — DECIDED SEPTEMBER 1, 2015
                ____________________

   Before CUDAHY, KANNE, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. This appeal is a reminder of a
district judge’s inherent power to impose the severe sanction

   After examining the briefs and record, we have concluded that oral
argument is unnecessary. The appeal has been submitted on the briefs
and record. See Fed. R. App. P. 34(a)(2)(C).
2                                                    No. 15-1328

of dismissal (on a plaintiff) or default (on a defendant) when
a party deliberately tries to defraud the court. We affirm the
dismissal with prejudice here.
    Plaintiff Neil Secrease sued his former employer, The
Western & Southern Life Insurance Company, and some of
its supervisors, alleging unlawful discrimination and retalia-
tion in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e–2 and 2000e–3(a). He also brought several
state-law claims. The district court dismissed his suit with
prejudice because, in opposing a motion to dismiss, Secrease
attempted to defraud the court by asking it to enforce a pho-
ny arbitration agreement. We affirm because the fraud find-
ing was not clearly erroneous and the sanction of dismissal
was appropriate.
    After Secrease filed suit in June 2014, Western & Southern
moved to dismiss the suit as untimely. It argued that
Secrease had tried to make his Title VII claims look timely by
attaching to his complaint a charge of discrimination, filed
with the EEOC in April 2013, but mismatched to a
right-to-sue letter dated March 2014 that addressed a differ-
ent EEOC charge.
    Secrease had filed three charges of discrimination with
the EEOC. He filed his first charge in March 2013 alleging
age and sex discrimination. He repeated those allegations in
a second charge, the one from April 2013 that he attached to
his complaint. The EEOC assigned the same charge number
to both the March and April 2013 charges and issued Se-
crease a right-to-sue letter, which Secrease omitted from his
complaint, for both charges on June 25, 2013. Secrease filed a
third charge in November 2013 that again repeated the sex
and age allegations and added that the company had fired
No. 15-1328                                                  3

him in retaliation for the earlier charges. In March 2014, the
EEOC issued Secrease a second right-to-sue letter, for the
November 2013 charge, which he attached to his complaint.
    The company argued that because Secrease had alleged
similar claims in each of his three charges, his time to sue
started after he received his first right-to-sue letter in June
2013 and lapsed about nine months before he filed suit. Fi-
nally, as to the state-law claims, the company argued that
Secrease failed to state a claim.
   Secrease asked the court to deny the motion to dismiss.
Instead of answering Western & Southern’s arguments or
seeking to dismiss his suit voluntarily (if he had no re-
sponse), he asked the court for different relief: an order to
resolve the dispute in arbitration. He submitted a document,
signed by him, that he said was his employment contract. It
contained a mandatory arbitration clause.
    Western & Southern replied that Secrease was trying to
defraud the court because his actual employment contract
did not contain an arbitration clause. According to West-
ern & Southern, Secrease furnished the first and last pages of
his own employment contract, both of which he signed in
October 2006. But the remaining, interior pages of Secrease’s
submission containing an arbitration clause were from an
employment contract that the company did not use until
2008, two years after Secrease had signed his employment
contract. Although that later contract form did include man-
datory arbitration, Secrease and the company never entered
into such an agreement. The document identification num-
bers confirmed the company’s explanation. The signed pages
produced by Secrease were labeled 2-0603 (06 representing
the year 2006 and 03 representing March) and the remaining
4                                                 No. 15-1328

pages of the document bore the label 2-0901 (09 for 2009 and
01 for January). Having already experienced Secrease’s effort
to mismatch his EEOC charges and right-to-sue letters,
Western & Southern asked the district judge to dismiss
Secrease’s claims with prejudice as a sanction for his fraud
on the court.
    Before getting to the issue of fraud, the district judge
agreed with Western & Southern that all of Secrease’s state-
law claims failed to state a claim. The judge also dismissed
as untimely all claims under Title VII, except the claim that
his employer fired him in retaliation for filing the first two
EEOC charges. The judge reasoned correctly that Secrease
had received, nearly a year before he sued, a right-to-sue let-
ter on the sex and age charges, so his suit on those charges
was untimely. But because Secrease raised the retaliation
charge for the first time in his third EEOC charge and had
sued within 90 days of the corresponding right-to-sue letter,
the retaliation claim was timely.
    Judge Magnus-Stinson then held a hearing on whether
Secrease had deliberately submitted a falsified contract in an
effort to compel Western & Southern to arbitrate the claims,
as the company had alleged. Western & Southern’s personnel
manager testified that Secrease’s personnel file contained on-
ly one employment contract, signed in 2006, and it did not
contain an arbitration clause. She added that the pages Se-
crease had furnished came from a 2009 contract to which he
and the company were not parties.
   Secrease’s reply just dug a deeper hole of deception. He
said that a fellow employee who had the 2009 form of em-
ployment contract helped him prepare his court filing. When
Secrease could not find the inside pages of his own employ-
No. 15-1328                                                   5

ment contract, he claimed, he used the other employee’s con-
tract as an example. He said he intended them to be separate
exhibits, but the exhibits accidentally got combined. When
he discovered that he had combined them, he claimed fur-
ther, he called the clerk or the judge to correct the misfiling.
(Secrease’s telephone records, however, reflected no calls to
the clerk’s office or to the judge’s chambers.) Secrease also
claimed that he had signed another employment contract
after 2008 that did contain an arbitration clause. When
pressed, he admitted that he had no copy, but he clung to his
story by accusing the company of destroying its copy.
    After considering the evidence, the district judge dis-
missed Secrease’s suit with prejudice as a sanction for seek-
ing relief based on falsified evidence. By sandwiching pages
from a different contract between the first and last pages of
his own contract, the judge explained, Secrease had tried to
deceive the court into thinking the document was a single
contract that required arbitration. The judge found implau-
sible Secrease’s contention that he had retained the first and
last pages but not the inside pages of his own contract.
   The judge also did not believe Secrease’s claims that he
had combined the pages into one exhibit accidentally or that
he had called the court to try to fix his error. The details of
his story were inconsistent, and he could not substantiate
that he had called the court.
   The judge recognized that dismissal with prejudice
would be a harsh sanction. She determined that the sanction
was appropriate because Secrease had tried, willfully and in
bad faith, to deceive the court and then, when questioned
about it, gave dishonest and implausible explanations.
6                                                  No. 15-1328

   On appeal Secrease argues that he did not intend to de-
fraud the court. He repeats that he submitted the inside
pages of someone else’s contract only to illustrate the general
type of contract he had signed, not to mislead the court
about arbitration. Because he did not intend to defraud, he
continues, the sanction of dismissal was too harsh.
     A district court has inherent power to sanction a party
who “has willfully abused the judicial process or otherwise
conducted litigation in bad faith.” Salmeron v. Enterprise Re-
covery Systems, Inc., 579 F.3d 787, 793 (7th Cir. 2009);
see Chambers v. NASCO, Inc., 501 U.S. 32, 48–49 (1991);
Greviskes v. Universities Research Ass’n, 417 F.3d 752, 758–59
(7th Cir. 2005). Dismissal can be appropriate when the plain-
tiff has abused the judicial process by seeking relief based on
information that the plaintiff knows is false. See Salmeron,
579 F.3d at 793; Greviskes, 417 F.3d at 759; Thomas v. General
Motors Acceptance Corp., 288 F.3d 305, 306, 308 (7th Cir. 2002)
(holding that court did not abuse discretion in dismissing
suit with prejudice where plaintiff knowingly filed false ap-
plication to proceed in forma pauperis).
    These powers, which are essential to a court’s ability to
preserve the integrity of its proceedings, are symmetrical.
They apply to default judgments against defendants as well
as to dismissals against plaintiffs. See, e.g., Philips Medical
Systems Int’l, B.V. v. Bruetman, 982 F.2d 211, 214 (7th Cir.
1992) (affirming default judgment as sanction for defendant’s
bad faith failure to comply with discovery order and decep-
tion of court); Profile Gear Corp. v. Foundry Allied Industries,
Inc., 937 F.2d 351, 353–54 (7th Cir. 1991) (same); Hal Commodi-
ty Cycles Mgmt. Co. v. Kirsh, 825 F.2d 1136, 1138–39 (7th Cir.
1987) (affirming default judgment against defendant for will-
No. 15-1328                                                     7

ful delays and dishonesty); Quela v. Payco-General American
Creditas, Inc., 2000 WL 656681, at *8 (N.D. Ill. May 18, 2000)
(relying on inherent power of court, entering default judg-
ment against defendant who coerced employee to lie in dep-
osition on central issue in case). We review a district court’s
findings of fact for clear error, and we review for an abuse of
discretion the court’s selection of dismissal or default as a
sanction for serious misconduct. Salmeron, 579 F.3d at 793.
    We find no error in the district court’s factual finding of
attempted fraud. The district judge reasonably concluded
that Secrease intended to mislead the court into granting his
request to compel arbitration. His actual 2006 contract did
not contain the arbitration clause, and Secrease admitted that
the inside pages of the contract that he submitted were from
a different employee’s contract. He could not substantiate his
assertions that he combined the documents only accidental-
ly, that he tried to call the court to correct his mistake, and
that he had signed another contract containing an arbitration
clause. The district court’s findings that Secrease had falsi-
fied evidence in bad faith and lied about it were amply sup-
ported by the evidence and certainly were not clearly erro-
neous.
   The court also exercised its sound discretion in deciding
to dismiss the suit with prejudice. While dismissal with
prejudice, like a default judgment against a defendant, is a
severe sanction, it was a reasonable sanction here.
    First, falsifying evidence to secure a court victory un-
dermines the most basic foundations of our judicial system.
If successful, the effort produces an unjust result. Even if it is
not successful, the effort imposes unjust burdens on the op-
posing party, the judiciary, and honest litigants who count
8                                                  No. 15-1328

on the courts to decide their cases promptly and fairly.
See Rivera v. Drake, 767 F.3d 685, 686–87 (7th Cir. 2014) (af-
firming sanction of dismissing with prejudice prisoner’s suit
when inmate perjured himself in an attempt to circumvent
an exhaustion defense); Thomas, 288 F.3d at 306, 308 (affirm-
ing dismissal with prejudice when plaintiff lied about finan-
cial status when seeking waiver of filing fees).
    Second, courts generally have an interest in both punish-
ing a party’s dishonesty and deterring others who might
consider similar misconduct. See Greviskes, 417 F.3d at 759.
The district court also could reasonably conclude that lesser
sanctions were not likely to be either sufficient or effective.
They would not have been sufficient because the wrongdo-
ing was so egregious and repeated. They would not have
been effective because Secrease said in a petition to appeal in
forma pauperis that he could not afford the filing fee, so the
threat of a monetary sanction would probably not influence
his behavior. See Rivera, 767 F.3d at 687. And to the extent
that his retaliation claim would depend on his own testimo-
ny, the lesser sanction of barring Secrease from testifying on
that claim, see Fed. R. Civ. P. 37(b), would have been the
functional equivalent of a dismissal, see Rivera, 767 F.3d at
687.
    The district court acted within its discretion by exercising
its inherent power to dismiss Secrease’s suit with prejudice
based on his deliberate efforts to defraud the court.
    AFFIRMED.